Citation Nr: 1453620	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-05 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs

ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to September 1969, September 1997 to October 1997, June 2001 to July 2001, and November 2002 to December 2002.  He also had additional inactive service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008, October 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Chicago, Illinois.

The issues on appeal had previously included service connection for fibromyalgia.  However, during the pendency of this appeal, by rating action dated in November 2011, service connection for fibromyalgia was granted.  As this represents a complete grant of the benefit sought on appeal, the issue is not before the Board.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  All records in such files have been considered by the Board in adjudicating this matter.  

The claim is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify you if further action is required on your part.  


REMAND

During his November 2011 VA examination, the Veteran reported that he had been in the Air National Guard from 1968 to 2003, with a total of 10 years on active duty cumulatively during that time.  A review of the Veteran's claims file reveals that the agency of original jurisdiction was not able to verify active service dates beyond those as set forth above (January 1969 to September 1969, September 1997 to October 1997, June 2001 to July 2001, and November 2002 to December 2002).  These dates clearly do not equate 10 cumulative years of active duty.  As such, the Board finds that an additional effort must be undertaken to verify all dates and types service, including active duty service, as well as active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with any Reserve and National Guard components. 

Bilateral Hearing Loss and Tinnitus

With regard to the issues of service connection for bilateral hearing loss and tinnitus, a VA audio examination report dated in September 2008 shows that the Veteran reported a 20 year history of symptoms, noting that during periods of six deployments, he worked on flight lines.  The VA audiologist concluded that given normal hearing thresholds in 2003 and normal bone conduction in 2006, indicating no noise induced hearing, the hearing loss was not related to service.  The VA audiologist also concluded that the Veteran had denied tinnitus on evaluation in 2003, and that it was less than likely that  the tinnitus was related to his few periods of active duty deployment.

In his December 2011 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran asserted that the opinion of the VA audiologist did not take into account the Veteran's other periods of active duty that were performed beyond deployment.  The Board, thus, finds that as the question of whether the Veteran's asserted disabilities either existed prior to entrance into service or were first manifested during service is impacted directly by the verified dates of his service, an additional opinion is required following the completion of the above development.

Hypertension and Obstructive Sleep Apnea

With regard to the issues of hypertension and obstructive sleep apnea, the November 2011 VA examination report shows that the examiner concluded that aside from having an elevated blood pressure while being treated for an upper respiratory infection as noted in the service treatment records during one of his brief one to two month deployments in April 2000, his blood pressure was also noted to be borderline and elevated at other times, when not deployed or on active duty.  The examiner noted that being deployed for a brief period of time is not going to all of a sudden cause essential hypertension.  The examiner also concluded that obstructive sleep apnea was not caused by his fibromyalgia or chronic fatigue syndrome as they are not known causes of obstructive sleep apnea.

In his December 2011 VA Form 9, the Veteran asserted that the opinion of the VA examiner did not take into account the Veteran's other periods of active duty that were performed beyond deployment.   The Veteran also asserted that his fibromyalgia aggravates his obstructive sleep apnea.  As noted above, as the question of whether the Veteran's asserted disabilities either existed prior to entrance into service or were first manifested during service is impacted directly by the verified dates of his service, an additional opinion is required following the completion of the above development.

Chronic Fatigue Syndrome

The record demonstrates that the Veteran is a Persian Gulf Veteran because he served in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d).  

The Veteran's and Veteran's wife describe the Veteran having fatigue symptoms since his period of service in the Persian Gulf.  January 2006 to October 2008 private outpatient treatment records from Dr. Covert reflect intermittent treatment for chronic fatigue.  

The November 2011 VA examination did not diagnose chronic fatigue syndrome.  While the Veteran met the criterion of a new onset of debilitating fatigue that was severe enough to reduce or impair average daily activity below 50 percent of his pre-illness activity level for a period of six months; and at least six of the 10 chronic fatigue syndrome diagnostic criteria had been met; other clinical conditions that may have produced similar symptoms had not been excluded.  The Board finds this opinion is not sufficient to diagnose chronic fatigue syndrome or to determine that it is not present. 

During the pendency of this appeal, service connection has been awarded for major depression and anxiety disorder.  The Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing, including those unknown to the Veteran.).  As such, an opinion should be obtained as to whether the asserted hypertension and obstructive sleep apnea are either caused or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall contact appropriate source(s) to verify all dates and types service, including active duty service, as well as ACDUTRA and INACDUTRA with the Reserves and National Guard.

The agency of original jurisdiction shall attempt to locate any outstanding treatment records for all periods of service including ACDUTRA and INACDUTRA.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  After all efforts have been exhausted to verify any 
periods of ACDUTRA and INACDUTRA and to obtain and associate with the claims file any additional treatment records, the agency of original jurisdiction shall schedule the Veteran for a VA examination by an otolaryngologist so as to determine the precise nature and etiology of his asserted bilateral hearing loss and tinnitus.  All tests and studies deemed appropriate by the examiner must be conducted.  The Veteran's claims file, to include a copy of this remand, must be provided to the examiner for use in the study of this case, and the examination report should indicate that the claims file has been reviewed.

For each ear, pure tone audiometric thresholds, in decibels, must be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz , and a controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination) must be conducted.  All results of the audiological evaluation are to be reported in detail and associated with the claims file.

Following examination of the Veteran, the examiner is requested to opine as to the following:

Is it at least as likely as not that the Veteran's bilateral hearing loss and/or tinnitus had its onset during a period of active service or is causally related to active service?

In offering this impression, the examiner must acknowledge and discuss the Veteran's reports as to the onset of his hearing problems.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects any reports of symptomatology, a reason for doing so must be provided.

The absence of evidence of treatment for hearing loss or tinnitus in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  After all efforts have been exhausted to verify any 
periods of ACDUTRA and INACDUTRA and to obtain and associate with the claims file any additional treatment records, the agency of original jurisdiction shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of his asserted hypertension and obstructive sleep apnea.  All indicated tests and studies shall be conducted.

The claims file, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.  After reviewing the entire record and examining the Veteran, the VA examiner should provide an opinion as to the following:

Is it at least as likely as not that the Veteran's hypertension and/or obstructive sleep apnea had its onset during a period of active service or that hypertension was manifested to a compensable degree within one year following separation from service?

If not, is it at least as likely as not that the Veteran has hypertension and/or obstructive sleep apnea that was caused or aggravated by major depression and anxiety disorder, or fibromyalgia.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for hypertension and/or obstructive sleep apnea in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. The examiner must provide a rationale for each opinion given.

5.  After all efforts have been exhausted to verify any 
periods of ACDUTRA and INACDUTRA and to obtain and associate with the claims file any additional treatment records, the agency of original jurisdiction shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of chronic fatigue syndrome or undiagnosed disability exhibited by fatigue.  All indicated tests and studies shall be conducted.

The claims file, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.  After reviewing the entire record and examining the Veteran, the VA examiner should provide an opinion as to the following:

If the Veteran does not exhibit chronic fatigue syndrome, does he exhibit an undiagnosed disability exhibited by fatigue that is manifested to a compensable level?   

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. The examiner must provide a rationale for each opinion given.

6.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6.  The agency of original jurisdiction will then 
readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, he and his representative shall be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 



Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



Department of Veterans Affairs


